 [image_004.jpg]

1200 Seventeenth Street, Suite 980 • Denver, CO 80202 USA

Office: 303.476.6455 • Fax: 303.476.6456 • www.geovic.net • TSX:GMC • OTCBB:
GVCM

 

 

Effective July 1, 2012

 

Mr. Michael T. Mason

142 Stratford Avenue

Garden City NY 11530

  

Dear Mike:

 

This letter (“Agreement”) confirms that, we have agreed to modifications that we
have agreed upon to your employment agreement dated May 30, 2012, effective May
29, 2012 (referred to as your “Employment Agreement”). These changes are based
on the following agreed facts:

 

 A. Through June 30, 2012, your employment agreement, as amended, has been with
    Geovic Mining Corp., a Delaware corporation (the “Company”), and the
    Company’s wholly owned subsidiary Geovic Ltd, a corporation organized under
    the laws of the Cayman Islands has been your employer, as contemplated by
    the Employment Agreement.
 B. As an employee of Geovic Ltd., all salary, reimbursements and other payments
    to you have been paid by Geovic Ltd.
 C. Geovic Ltd. and Geovic Mining have also together been the employer under the
    Company’s Section 401(k) Employee Benefit Plan administered by John Hancock
    Life Insurance Company (U.S.A.) (the “401(k) Plan”).
 D. The Company has requested and you now agree that your Employment Agreement
    shall be modified to provide that the Company shall assume and succeed to
    all obligations to you under the Employment Agreement, including any and all
    obligations which may be deemed owed by Geovic Ltd. as employer, and that
    you will be deemed to be an employee of Geovic Mining Corp. from and after
    July 1, 2012.
 E. No other changes will be made to the terms of your employment.

 

Now, therefore, FOR CONSIDERATION, the receipt and sufficiency of which we
mutually acknowledge, we agree as follows

 

 1. Effective July 1, 2012 (the “Effective Date”), Geovic Mining Corp. shall
    assume all liabilities, obligations and responsibilities of Geovic Ltd.
    under the Employment Agreement, and you shall be deemed to be an employee of
    Geovic Mining Corp. This assumption shall be deemed to include any and all
    liabilities, obligations and responsibilities of Geovic Ltd. in existence as
    of July 1, 2012.
 2. After the Effective Date, Geovic Ltd. shall have no liabilities, obligations
    and responsibilities owed to you. The Company’s responsibilities to you
    shall include those related to death or disability of you while employed, as
    described in the Employment Agreement.
 3. You hereby waive and release any claim that you may have or be deemed to
    have or to have had against Geovic Ltd. This waiver and release shall be
    binding upon you, your heirs and estate.
 4. The Company shall assume all responsibilities of Geovic Ltd. under the
    401(k) Plan, and you as a participant under the 401(k) Plan shall not be
    affected and your assets held in the 401(k) Plan shall not be affected. The
    Plan will be amended to delete Geovic Ltd. as one of the employers. The
    Company shall continue to provide the participation in the 401(k) Plan to
    its employees.
 5. You hereby acknowledge and agree that nothing contained in this Agreement
    constitutes a termination of your employment for any purpose under the
    Employment Agreement or otherwise.
 6. The term of employment by the Company shall include the time during which
    you were technically an employee of Geovic Ltd. All your accrued annual
    leave and sick leave will continue to be recognized by the Company. As a
    result of this change, there will be no changes to your medical or dental
    insurance participation or reimbursements, as applicable. Existing insurance
    providers will continue to be engaged, subject only to future changes that
    might be made in the ordinary course of our business.
 7. All other terms and conditions of the Employment Agreement remain in full
    force and effect, subject to minor modifications that we may mutually agree
    upon from time to time in the future to reflect changing conditions in the
    Company or its business.
 8. You agree to execute and deliver any further documentation or agreement
    which may be necessary or appropriate in order to further establish our
    intentions regarding your employment as set forth herein.

 

Please sign below to indicate your agreement to the above modifications.

 

Sincerely,

Geovic Mining Corp.

  

 /s/ Barbara A. Filas   

By: Barbara A. Filas

      President

 

 

Employee:

 

/s/ Michael T. Mason  



Michael T. Mason

CEO, Chairman

 

